Rothrook, J.
l PBAci-icE preme court: party. I. Appellants insist that the court erred in refusing to render a judgment against defendant, Nichols, ^01’ ^ie several amounts due them on account of labor and materials furnished. No notice 0f appeaj fias been served on Nichols, and the question as to the indebtedness from him to the appellants is therefore not presented in the record before us. An issue was made in the court below by Nichols, denying the claims of appellants. The abstract recites that the intervenors proved and established their liens and that the same were *293unpaid; but the court dismissed the petitions of intervention. The causes of action set up by the appellants against Nichols have been adjudicated against them, and from this judgment no appeal lias been taken. It follows that, as the record shows no valid claim against Nichols in favor of appellants, they are not in position to claim a mechanic’s lien as against the plaintiffs, or Olark, the garnishee.
Affirmed.